tax_exempt_and_government_entities_division release number release date date date uil code department of the treasury internal_revenue_service washington d c contact person c identification_number contact number employer_identification_number tp gs form required to be filed tax years dear this is our fiiial determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend state date date resources providers trustee trustee trustee trustee company x y dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were organized under the laws of state on date you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date your certificate of incorporation certificate states that you are organized and operated exclusively for charitable and educational_purposes within the meaning of sec_501 specifically you organized to facilitate organizing resources for consumption by teachers and students to reduce spending on textbooks and provide improved learning opportunities resources are educational materials such as textbooks seminars lectures and on-line courses available to the public under a creative commons open source license you state that your goal is to serve as the primary purveyor curator and provider of resources and information you state that you intend to accomplish this goal by performing the following activities e building courses using resources and curating materials on the company website that will engage students in the learning process and excite teachers about the new possibilities in the resources world engaging resources providers in conversation about the best way to deliver resources to both students and teachers alike establishing a website that helps to keep the resources community informed of developments including news copyright decisions conferences professional development opportunities and new research in the field supporting and encouraging excellent middle and high school teachers who would be willing to record their lectures and publish their ancillary materials to the company website developing relationships with the general_public private_foundations and public_charities and governmental entities and raising funds from those persons and organizations whom would be willing to help support the organization and the proliferation of resources providing seminars webinars and other special events targeting the educational and resources communities and encouraging participation from individuals corporations and governmental entities in fostering promoting and expanding the drive for more resources your primary activity is organizing resources into sets of course materials and collections that are freely downloadable using company’s website and tablet applications the first step in this process is for your researchers to find and collect the highest-quality resources in digital form from reputable not-for-profits colleges and universities and government websites resources providers include providers next your researchers use these materials to construct your courses your researchers either have expertise in or have been former educators in their particular subject area you state that your courses can cover a full year of a single subject or can simply be a compilation of related materials some courses specifically address common core standards for math and english language arts the common core standards is an initiative sponsored by the national governors association and the council of chief state school officers to standardize state educational curricula you offer more than forty courses in middle- and high-school mathematics science history language arts and literature you also offer numerous reader collections each of which contains four to five works of famous authors most popular works in both pdf and audio format you state that neither you nor company charge for_the_use_of your courses and collections because the materials used to create these resources is published under a creative commons license that does not allow commercial redistribution next schools and teachers use your courses as a template in developing their specific course content finally students download the tailored courses on their computers or tablets for use in and out of the classroom you state that you spend approximately percent of your total time and resources creating your courses could be distributed through other means but that the free company portal continues to you distribute your course through the company website using company’s website and tablet applications the applications are available to the public for free you state that your courses provide you with the most effective way to reach hundreds of educators and schools and to carry out your mission of organizing and promoting the use of resources you have a licensing agreement with company that permits you to use company's website and tablet applications royalty free for your charitable and educational_purposes this agreement and creative commons license prohibits company from charging the public to download your courses accordingly all of your courses are available for free through company's website and tablet applications company provides consulting services to help schools use the company website to improve their education content delivery company services include creation of baseline course content specifically mapped to the school’s curriculum discounted access to copyrighted content onsite and webinar trainings and online e-mail and telephone support you state that company charges above cost for these services company has provided its services to at least two schools in one contract company charged a fixed contract_price of dollar_figurex per student for the first year_of_service and dollar_figurex per student for each subsequent year in another contract company charged a flat fee of dollar_figurey you do not state whether company restricts its consulting services to sec_501 organizations your board_of trustees manages your affairs currently your board_of trustees consists of four trustees-trustee trustee trustee and trustee trustee and trustee are the only shareholders of company a for-profit subchapter_s_corporation accordingly trustee and trustee control company trustee and trustee are also your and company's sole contributors you and company share the same address trustee and trustee formed company after the introduction of tablet computers to create software to help organize and publish resources during company's pilot project company discovered that the teachers needed assistance in finding and organizing educational material from the internet accordingly trustee and trustee incorporated you as a management vehicle for this work you state that your formation as a non-profit entity made sense because you cannot charge for resources under the creative commons license you explain that you felt two separate entities a for-profit focused on the software systems and a non-profit focused on helping educators use resources was the most appropriate model you have adopted a conflict of interest policy however you state that trustee and trustee did not abstain from the decision to select company as the distribution vehicle for your courses additionally you state that you did not solicit competitive bids from companies other than company to produce software to distribute your programs rather you state that at the time there were no other viable alternative options available for you to distribute your courses and content you further state that e ven today no other system has the capability of company law sec_501 exempts from federal income_taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in r c sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in r c sec_501 in its generally accepted legal sense and includes among other things lessening the burdens of government relief of the poor and distressed or of the underprivileged advancement of education or science erection or maintenance of public buildings monuments or works and promotion of social welfare by organizations designed to accomplish any of the above purposes or in part to defend human and civil rights secured_by law rev_rul 1966_01_cb_137 determined that an organization formed to survey scientific and medical literature published throughout the world and to prepare and distribute abstracts of that literature free of charge qualified for recognition under sec_501 the organization employed technical personnel with expertise in the fields of medicine chemistry and biology to survey and write abstracts about the scientific and medical literature the organization compiled the abstracts in monthly publications that it distributed free of charge to anyone having particular interest in the subject matter the ruling held that reviewing medical and scientific publications and preparing and disseminating free abstracts of meaningful and accurate reference materials based on articles appearing in such publication were programs that advance education and science educational information about such disorders by the publication of a journal containing current revrul_67_4 1967_1_cb_121 determined that an organization formed for the purpose of encouraging basic_research in specific types of physical and mental disorders to improve educational procedures for teaching those afflicted with such disorders and to disseminate technical literature relating to these disorders qualified for recognition under sec_501 the organization's staff consisted of leading pathologists other medical specialists and teachers most of whom donated their services the organization published a journal which was sold to the public below cost containing abstracts of current information from the world’s medical and scientific publications the ruling held that the methods used for preparing and presenting the abstracts conformed to methods traditionally accepted as educational in nature furthermore the organization distributed the abstracts in a charitable manner in the sense that there is a public benefit derived from the distribution and charges for the publication only covered a portion of the costs revrul_70_129 1970_1_cb_128 determined that an organization formed for educational and scientific purposes to support research in anthropology by manufacturing high quality cast reproductions of anthropological specimens qualified for recognition under sec_501 qualified scientific personnel oversaw the manufacture of these reproductions the organization sold the reproductions to scholars and educational institutions in a noncommercial manner to recoup costs and expenses the organization solicited contributions to defray any operating deficits the ruling determined that examination of anthropological specimens was an important step in anthropological education and research furthermore the manufacture and sale of accurate reproductions provided an effective means for making these important research and study aids generally available therefore the ruling held that the distribution of these reproductions accomplished the dissemination of important educational and scientific information the charging of fees for the reproductions did not preclude recognition under sec_501 because distribution was distinguishable from ordinary commercial practices in 326_us_279 the supreme court held that the presence of private benefit if substantial in nature will destroy an organization’s tax-exempt status regardless of the organization’s other charitable purposes or activities in 765_f2d_1387 9th cir the united_states court_of_appeals for the ninth circuit determined that a church operated for the substantial non-exempt purpose of providing a market for a related for-profit organization’s services additionally the court found it unnecessary to consider the reasonableness of payments made by the church to the for-profit business instead the court stated that t he critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in 71_tc_1067 the tax_court determine that two related for-profit organizations benefitted from petitioner’s operation in short the court determined that petitioner’s only function is to present to the public for a fee ideas that are owned by a related for-profit organization with materials and trainers that are supplied and controlled by another related for-profit organization furthermore the court stated that compensation need not be unreasonable or exceed fair_market_value for private benefit to exist in p l l scholarshi82_tc_196 the tax_court found that an organization that operated charitable bingo on the premises of a bar allowed the bar to increase its sales of food’and drinks by its operation in the bar thereby benefitting the bar in more than an insubstantial way the organization and bar were controlled by some of the same persons the court held that the operations of the organization and bar were so interrelated as to be functionally inseparable the effect of which was that any economic benefit the bar received was not incidental in 92_tc_1053 the tax_court determined that the american campaign academy a training program for political campaign professionals operated for the private benefit of the republican party because its tailored its curriculum to republican interests its graduates worked for republican candidates and incumbents and republican sources financed it the tax_court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests private benefits included advantage profit fruit privilege gain or interest in international postgraduate medical foundation v commissioner 56_tcm_1140 an organization that conducted continuing medical education tours abroad exclusively used a for-profit travel agency to arrange its travel tours the same individuals controlled both the organization and the for-profit travel agency and the organization did not solicit bids from any other travel agency furthermore both entities shared the same office as both entities were interrelated the court held that the organization was operated for the benefit of the for- profit travel agency rationale an organization seeking tax-exempt status under sec_501 must be organized-and operated exclusively for charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual see sec_1_501_c_3_-1 an organization is operated exclusively for one or more exempt_purpose only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 the presence of a single substantial non-exempt purpose will destroy the exemption regardless of the number or importance of any truly exempt purposes 326_us_279 the materials you submitted state that you are seeking recognition of tax-exempt status under sec_501 as a charitable_organization advancing education based on a review of your activities you are not described in sec_501 because you operate for one or more substantial non-exempt purposes sec_501 uses the term charitable in its generally accepted legal sense sec_1_501_c_3_-1 the term charitable includes advancement of education id for example publishing abstracts of scientific and medical articles advances education by providing an effective means for the increased dissemination and application of such knowledge revrul_67_4 revrul_66_147 additionally disseminating reproductions of anthropological specimens advances education by making these important research and study aids generally available revrul_70_129 here your primary activity is finding and organizing resources into courses the researchers compiling these courses either have particular expertise in or have experierice as former educators in their particular subject some courses specifically address common core standards for math and english you publish these courses without charge for teachers to use in teaching particular subjects or topics or in developing their own course content accordingly your activities advance education because you make resources generally available to the public and because your courses provide an effective means for the increased dissemination of resources however in order to qualify for tax-exempt status under sec_501 you must also establish that you are not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 a private benefit occurs when a tax-exempt_organization operates for the benefit of a related for-profit entity 765_f2d_1387 9th cir 82_tc_196 71_tc_1067 international postgraduate medical foundation v commissioner 56_tcm_1140 such benefit need not be strictly monetary for example in american campaign academy v commissioner the tax_court determined that the american campaign academy a training program for political campaign professionals operated for the substantial private interest of the republican party because its tailored its curriculum to republican interests its graduates worked for republican candidates and incumbents and republican sources financed it 92_tc_1053 you operate for the substantial private benefit of company a for-profit organization trustee and trustee two of your four trustees are the sole shareholders of company as such trustee and trustee control company additionally you and company share the same address you did not solicit competitive bids from companies other than company to produce software for the distribution of your courses instead you were formed for the sole purpose of finding and organizing courses for use on company’s website and tablet applications incidental private benefit is permissible when it is an unintentional and unavoidable consequence of charitable activity however this is not the case here the benefit that company receives is significant and not incidental because you provide all the content for company’s website and tablet applications therefore you operate for the substantial private benefit of company and through company trustee and trustee company does not charge for use of its website or tablet applications furthermore under the licensing agreement company may not charge for your courses however company offers consulting services to schools to help implement its website and tablet applications in the classroom you state that company charges above cost rates for these services company has provided its consulting services to at least two schools under one contract company charged dollar_figurex per student for the first year_of_service and dollar_figurex per student for each subsequent year under another contract company charged a flat fee of dollar_figurey company does not limit its services to sec_501 organizations therefore company derives a benefit from your activities your views and fully explain your reasoning you must submit the statement signed by one of based on the above we have determined that you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of conclusion your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you internal_revenue_service te_ge se t eo ra t3 please send your protest statement form_2848 and any supporting documents to this address if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters that he or she received your fax you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
